Citation Nr: 0206531	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  99-08 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for spondylolysis with degenerative disc disease of 
the lumbar spine.

2.  Entitlement to an initial compensable evaluation for 
spondylolysis of the thoracic spine.

3.  Entitlement to an initial compensable evaluation for 
spondylolysis of the cervical spine.

4.  Entitlement to an initial compensable evaluation for 
impingement syndrome of the right shoulder.

5.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD).

6.  Entitlement an initial compensable evaluation for right 
ear hearing loss.

7.  Entitlement to service connection for a right knee 
disorder.

8.  Entitlement to service connection for a left knee 
disorder.

9.  Entitlement to service connection for a right ankle 
disorder.

10.  Entitlement to service connection for a left ankle 
disorder.

11.  Entitlement to service connection for arthritis of the 
bilateral hands.

12.  Entitlement to service connection for a 
temporomandibular joint disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
August 1978, from September 1978 to July 1985, and from March 
1986 to September 1997.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1998, 
from the Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran presented testimony at a personal hearing before 
the undersigned on February 2, 2002.  At this hearing he 
indicated that he wished to withdraw his appeals on the 
following issues; an increased evaluation for a right wrist 
disorder, an increased evaluation for left varicole, service 
connection for food poisoning, for herpes and scabies, for 
chest pains, for tension headaches, for hearing loss of the 
left ear, and for the loss of two front teeth.  By agreement 
with the veteran the issues left on appeal were narrowed to 
those described in the issues section of this decision.

In regard to the claims for higher evaluations for the 
various service-connected disorders now in issue, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that unlike claims 
for increased ratings, "staged ratings" or separate ratings 
for separate periods of time based on the facts found may be 
assigned following the initial grant of service connection. 
Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, as the February 1998 rating decision was the 
initial grant of service connection for the various disorders 
for which the veteran is now seeking higher evaluations, the 
Board will consider whether staged ratings should be assigned 
for these service-connected disabilities pursuant to the 
holding in Fenderson.

FINDINGS OF FACT

1.  The veteran's spondylolysis with degenerative disc 
disease of the lumbar spine is currently manifested by 
moderate loss of range of motion and intermittent 
exacerbations which greatly increase the level of disability.

2.  The evidence does not show frequent exacerbations of the 
veteran's spondylolysis with degenerative disc disease of the 
lumbar spine disability.

3.  The veteran's spondylolysis of the thoracic spine is 
currently manifested by X-ray evidence of degenerative 
changes, slight motion and functional impairment.

4.  The veteran's spondylolysis of the cervical spine is 
currently manifested by complaints of pain and periodic 
exacerbations which result in decreased range of motion, 
pain, stiffness and functional disability, but with normal 
range of motion on examination.

5.  The veteran's impingement syndrome of the right shoulder 
is currently manifested by pain and functional impairment 
subsequent to repeated motions with the right shoulder and 
overhead work.

6.  The veteran's GERD is currently manifested by acid 
regurgitations from the stomach, primarily at night, and 
heartburn several times per week.  Records indicate the 
veteran's symptoms are largely controlled by medications.

7.  The veteran's right ear hearing loss disability is 
currently manifested by mild to moderate high frequency 
hearing loss with mildly reduced speech discrimination.

8.  The objective evidence of record fails to show a current 
diagnosis of a chronic right knee disability.

9.  The objective evidence of record fails to show a current 
diagnosis of a chronic left knee disability.

10.  The objective evidence of record fails to show a current 
diagnosis of a chronic right ankle disability.

11.  The objective evidence of record fails to show a current 
diagnosis of a chronic left ankle disability.

12.  The most recent VA examination shows a clinical 
diagnosis of mild joint arthritis involving all digits of 
both hands.  It is as likely as not that this disability 
arose during the veteran's period of active military service.

13.  The most recent VA examination shows a diagnosis of 
temporomandibular dislocation with internal derangement.  It 
is as likely as not that the injury which caused this 
disability occurred during the veteran's active military 
service.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation, in excess of 20 
percent, for a lumbar spine disability are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
Diagnostic Codes 5292, 5293, 5295 (2001).

2.  The criteria for an increased evaluation, not to exceed 
10 percent, for a thoracic spine disability are met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
Diagnostic Codes 5003, 5010, 5291 (2001).

3.  The criteria for an increased evaluation, not to exceed 
10 percent, for a cervical spine disability are met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
Diagnostic Codes 5003, 5010, 5290 (2001).

4.  The criteria for an increased evaluation, not to exceed 
20 percent, for right shoulder impingement with rotator cuff 
tear have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, Diagnostic Codes 5200, 5201, 5202, 5203 
(2001).

5.  The criteria for an increased evaluation, in excess of 10 
percent, for gastroesophageal reflux disease, with small 
hiatal hernia, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.7, and 4.114, Diagnostic Code 7346 
(2001).

6.  The criteria for an increased, compensable, evaluation 
for right ear hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (as in effect prior to, and on and after, June 10, 
1999).

7.  A chronic right knee disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

8.  A chronic left knee disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

9.  A chronic right ankle disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

10.  A chronic left ankle disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

11.  Arthritis of the bilateral hands was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).

12.  A temporomandibular joint disability was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  It essentially eliminates the requirement that a 
claimant submit evidence of a well grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

It also includes new notification provisions.  38 U.S.C.A. § 
5103(a) provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  

38 U.S.C.A. § 5103(b)(1) provides that in the case of 
information or evidence that the claimant is notified under 
subsection (a) is to be provided by the claimant, if such 
information or evidence is not received by the Secretary 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application.  

38 U.S.C.A. § 5103A pertains to the duty to assist.  38 
U.S.C.A. § 5103A(a)(1) generally provides that the Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary.  38 U.S.C.A. § 5103A(a)(2) provides that the 
Secretary is not required to provide assistance to a claimant 
under this section if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

Regulations implementing the VCAA  are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 38 U.S.C.A. 
§ 5103A(a-d).  39 C.F.R. § 3.159 is revised in its entirety 
and now includes definitions such as what is considered to be 
competent lay and medical evidence and what is considered to 
be a substantially complete application.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(1)- (3)).

The implementing regulations also remove references to "well 
grounded" claims found in the former regulations, effective 
November 9, 2000.  See 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.102) and 66 Fed. 
Reg. 45,620, 45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.326).

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the claimant was 
provided VA examinations and the opportunity to present 
evidence at a personal hearing.  He has provided copies of 
his most recent private medical records and has indicated 
that he does not undergo regular treatment at VA.  The RO 
collected all identified VA medical records.  There is no 
indication in the record that there is any additional 
evidence that has not been associated with the claims file, 
and the Board finds he is not prejudiced by appellate review.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


CLAIMS FOR INCREASED RATINGS

With regard to the claims for higher evaluations, the Board 
notes that these claims arose following the assignment of 
initial disability ratings. On an original claim, the veteran 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability. Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. As this case involves ratings 
assigned in connection with the original grants of service 
connection, the Board will follow the mandates of the 
Fenderson case in adjudicating these claims.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  Consideration may not be given 
to factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).

1.  Entitlement to an increased initial evaluation for 
spondylolysis with degenerative disc disease of the lumbar 
spine, currently evaluated as 20 percent disabling.

Service connection for spondylolysis with degenerative disc 
disease of the lumbar spine was granted via a rating decision 
of February 1998.  An evaluation of 20 percent was assigned.  
A review of the veteran's service medical records shows 
treatment for complaints of low back pain dating back many 
years with no definitive diagnosis and conservative 
treatment.

The report of a VA examination, conducted in December 1997, 
shows the veteran complaining of pain and weakness of the 
lumbar spine particularly associated with severe 
exacerbations.  He denied swelling, induration, erythema, 
heat and fatigability.  He complained of loss of endurance.  
He gave a history of a debilitating low back injury which 
required him to be hospitalized for one week with bed rest.  
He reported intermittent episodes, approximately 6-8 times 
since the original episode in the early 1980's.  He stated 
that he is no longer able to enjoy hiking and must limit 
walking distance due to progressive discomfort in the lumbar 
spine.  He presently uses Motrin and other nonsteroidal anti-
inflammatories as treatment.  He reported an approximately 
50-100 percent increase in functional impairment or 
limitation of motion during painful exacerbations.

Physical examination showed no areas of tenderness, no 
weakness, no stiffness, no swelling, no induration, no 
erythema, no heat, no deformity, no painful motion, no 
fatigability with motion and no spasm.  Musculature showed 
5/5 to static testing in the paraspinous musculature and the 
extremity musculature.  Neurologic examination showed normal 
response to pin prick, light touch, and proprioception.  Gait 
was normal with no evidence of postural abnormality.  Range 
of motion of the lumbar spine was flexion to 70 degrees 
active/75 degrees passive, extension was to 15 degrees 
active/25 degrees passive, right tilt to 15 degrees active/20 
degrees passive, left tilt to 20 degrees active/25 degrees 
passive, right rotation to 35 degrees active/45 degrees 
passive, and left rotation to 35 degrees active and 45 
degrees passive.  X-ray examination showed severe L5-S1 
narrowing with possible spondylolisthesis or posterior 
osteophyte formation bulging into the canal at the level of 
the L5-S1 disk space.  Neurologic examination did not, 
however, indicate any evidence of central stenosis symptoms.  
A diagnosis of severe lumbar spondylosis with L5-S1 
degenerative disc disease, severe, with no neurological 
defect was entered.

At his personal hearing, conducted in February 2002, the 
veteran complained of exacerbations where he can't walk and 
is incapacitated for several days.  He reported no current 
treatment besides Motrin.  He stated that the pain goes down 
to his calves and that he cannot sit or drive for long 
periods of time.

Private medical records dated from November 1998 to September 
2001 show chiropractic treatment primarily for complaints of 
thoracic and cervical spine pain and stiffness.  

The veteran's lumbar spine disability is currently evaluated 
under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine.  Slight limitation of motion of the lumbar 
spine warrants a 10 percent evaluation; moderate limitation 
warrants a 20 percent evaluation; and severe limitation 
warrants a 40 evaluation.  38 C.F.R. Part 4, DC 5292.

The criteria for evaluating a lumbosacral strain are found at 
38 C.F.R. Part 4, Diagnostic Code 5295 and provide that only 
slight subjective symptoms warrant a noncompensable 
evaluation but that characteristic pain on motion warrants a 
10 percent evaluation.  For a 20 percent evaluation there 
must be muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position.  A 
maximum 40 percent scheduler rating may be assigned for a 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

As indicated, a 40 percent rating evaluation for lumbosacral 
strain includes osteoarthritic changes.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion is noncompensable, an 
evaluation of 10 percent is assigned if the joint is affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, DC 5003.

Under 38 C.F.R. § 4.71a, DC 5293 a 10 percent evaluation is 
warranted for mild intervertebral disc syndrome (IVDS) and a 
20 percent evaluation if moderate with recurring attacks.  A 
40 percent rating requires severe IVDS with recurring attacks 
and with little intermittent relief.  A 60 percent evaluation 
is warranted for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  

Under 38 C.F.R. § 4.40 and § 4.45 functional impairment from 
pain or weakness, with actual pathology, is not "subsumed" in 
ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under 38 C.F.R. § 4.14 (2000).  Thus, 
there may be additional limitation of motion from pain or on 
repeated use of the joint.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injury to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
body system for that evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestations under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

The objective evidence of record indicates a condition which 
results in moderate loss of range of motion and intermittent 
exacerbations which greatly increase the level of disability.  
Although X-ray examination noted severe joint space narrowing 
at L5-S1, post service private medical records provided by 
the veteran as well as service medical records do not show 
evidence of frequent exacerbations so as to warrant an 
evaluation in excess of the currently assigned 20 percent 
under Diagnostic Code 5293 for IVDS.  Neurologic examination 
showed normal responses.  Likewise, the objective evidence of 
record does not show symptoms such as severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion which would warrant an increased evaluation under 
Diagnostic Code 5295.  The most recent VA examination showed 
forward flexion possible to 70 degrees, extension to 15, 
right tilt to 15, left tilt to 20, right rotation to 35 and 
left rotation to 35.  These figures do not indicate a 
condition manifested by severe limitation of motion of the 
lumbar spine.  Physical examination showed no fatigability 
with motion, no weakness, and 5/5 musculature.  The Board 
does not find that an increased rating is appropriate with 
respect to 38 C.F.R. § 4.40 and § 4.45 for functional loss.  
Although the veteran experiences increased functional 
impairment during his periods of exacerbation, this is 
contemplated under the currently assigned 20 percent 
evaluation.  Therefore an increased rating is denied.  Also, 
the Board has considered whether a staged rating should be 
assigned for this issue but finds that it is not applicable.


2.  Entitlement to an increased original evaluation for 
spondylolysis of the thoracic spine, currently evaluated as 
noncompensable.

Service connection for spondylolysis of the thoracic spine 
was granted via a rating decision of February 1998.  An 
evaluation of noncompensable was assigned.  A review of the 
veteran's service medical records indicates complaints of and 
treatment for mid-back/thoracic pain.  The report of a VA 
examination, conducted in December 1997, show the veteran 
complaining of a constant popping sensation with flexion, 
extension, and complains of low grade pain which is 
relatively constant in nature and occasionally sharp with a 
pleuritic component.  He denied swelling, induration, 
erythema, heat and fatigability.  He did complain of loss of 
endurance. 

Physical examination showed no areas of tenderness, weakness, 
stiffness, swelling, induration, erythema, heat, or 
deformity.  There was no painful motion, no spasm and no 
fatigability with motion.  Musculature was 5/5 to static 
testing in the paraspinous and extremity musculature.  
Neurologic examination showed normal response to pin prick, 
light touch and proprioception.  Gait was normal.  There was 
no evidence of postural abnormality.  Range of motion of the 
thoracic spine was flexion to 35 degrees active/35 degrees 
passive, extension of 0 degrees active/5 degrees passive.  X-
ray examination showed inferior thoracic anterior osteophyte 
formation although the disc heights were well maintained at 
all levels.  A diagnosis of mild thoracic spondylosis was 
entered.

Private medical records, dated from November 1998 to 
September 2001, show chiropractic treatment primarily for 
complaints of thoracic and cervical spine pain and stiffness.  
X-ray examination of the thoracic spine, dated in November 
1998, shows joint space narrowing at the lower thoracic 
levels from endplate sclerosis and irregularity as well as 
osteophyte formation consistent with early degenerative 
change.

At his personal hearing, conducted in February 2002, the 
veteran stated that his thoracic spine disability is 
manifested by constant pain which he has treated by a 
chiropractor.  He reported that it is sometimes difficult for 
him to take deep breaths.

The veteran's thoracic spine disability is currently rated 
under Diagnostic Code 5291, limitation of motion of the 
dorsal (thoracic) spine.  Under Diagnostic Code 5291, a 
maximum rating of 10 percent is applicable if the evidence 
shows moderate or severe limitation of motion of the thoracic 
spine.  38 C.F.R. § 4.71a Diagnostic Code 5291 (2001).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic arthritis 
(Codes 5003 and 5010, respectively), Code 5003 provides that 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
rating based on limitation of motion is noncompensable under 
the appropriate diagnostic codes, a 10 percent rating for 
each major joint or group of minor joints affected by 
limitation of motion should be assigned; the 10 percent 
rating is not to be combined with, nor added to, Code 5003.  
In the absence of limitation of motion, a 20 percent rating 
will be assigned if there is X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations; a 10 percent rating 
will be assigned if there is X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  For 
the purpose of rating disability from arthritis, multiple 
involvements of the dorsal (thoracic) vertebra are considered 
groups of minor joints.  See 38 C.F.R. § 4.45(f).

In this case, the service-connected thoracic spine disability 
includes X-ray evidence of degenerative changes and is 
manifested by pain, slight motion impairment, and functional 
impairment, requiring intermittent chiropractic treatment and 
therapy.  The most recent VA orthopedic examination noted 
slight limitation of motion and osteophyte formation, and 
diagnosed mild thoracic spondylosis.  The Board concludes 
that the veteran's thoracic spine disability warrants an 
increased evaluation of 10 percent due to X-ray evidence of 
degenerative joint disease combined with noncompensable 
limitation of motion.  Application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, as mandated by DeLuca, 8 Vet. App. at 206, 
does not provide a basis on which an evaluation greater than 
10 percent may be assigned.  Examination showed no weakness 
or fatigability with motion and musculature was 5/5.  The 
Board finds that the evidence supports the grant of a 10 
percent evaluation.  Also, the Board has considered whether a 
staged rating should be assigned for this issue but finds 
that it is not applicable.


3.  Entitlement to an increased original evaluation for 
spondylolysis of the cervical spine, currently evaluated as 
noncompensable.

Service connection for spondylolysis of the cervical spine 
was granted via a rating decision of February 1998.  A 
noncompensable evaluation was assigned.  Service medical 
records indicate the veteran was treated for neck pain.  On 
retirement examination in March 1997 he made no specific 
complaints regarding the cervical spine, but did complain of 
a long history of upper back pain.

The report of a VA examination, conducted in December 1997, 
shows the veteran complaining of pain and loss of endurance 
in the cervical spine.  He gave a history of several episodes 
of neck strain, dates of which could not be determined, 
during which he was treated with a cervical collar and 
medications.  Physical examination showed no areas of 
tenderness, no weakness, no stiffness, no swelling, no 
induration, no erythema, no heat, no deformity, no painful 
motion, no fatigability with motion and no spasm.  
Musculature was 5/5.  Neurologic examination showed normal 
response to pin prick, light touch and proprioception.  There 
was no evidence of postural abnormality.  Range of motion of 
the cervical spine was flexion of 45 degrees active/50 
degrees passive, right tilt of 40 degrees active/42 degrees 
passive, left tilt 35 degrees active/40 degrees passive, 
right rotation of 90 degrees active/90 degrees passive, and 
left rotation 90 degrees active/90 degrees passive.  X-ray 
examination showed minimal C3 facet narrowing with no 
evidence of disc space abnormality throughout the cervical 
spine.  A diagnosis of mild cervical spondylosis was 
assigned.

Private medical records, dated from November 1998 to 
September 2001, show chiropractic treatment primarily for 
complaints of thoracic and cervical spine pain and stiffness.  
The veteran received treatment consisting of adjustments and 
traction in October and November 2000.  In April 2001 the 
veteran complained of feeling a "pop" and having his neck 
lock up after turning his head quickly to the left.  Range of 
motion of the cervical spine was noted to be flexion of 12 
degrees, extension of 20 degrees, right lateral flexion of 10 
degrees, left lateral flexion of 5 degrees, right rotation of 
54 degrees and left rotation of 22 degrees.  Treatment with 
axial cervical traction and adjusting continued in May and 
June 2001.  He again complained of neck pain and stiffness 
with difficulty turning and rotating his head in September 
2001.  

At his personal hearing, conducted in February 2002, the 
veteran complained of constant pain in the neck which is 
sometimes better and sometimes worse.  He reported difficulty 
with work due to repeated motion of the neck.  He stated that 
he has a reduced range of motion during periods of 
exacerbation.  He estimated that these exacerbations occur 
during 20-30 percent of the year.  He reported taking Motrin 
and Flexeril as treatment.

Diagnostic Code 5290 for limitation of motion of the cervical 
spine provides a 10 percent rating if the limitation is 
slight, a 20 percent rating if the limitation is moderate, 
and a 30 percent rating if the limitation is severe.  38 
C.F.R. § 4.71a.  Although the most recent VA examination 
report shows a normal range of motion of the cervical spine, 
the evidence of record indicates that the veteran experiences 
periodic exacerbations which result in decreased range of 
motion, pain, stiffness and functional disability due to his 
neck disorder.  The Board concludes that, in accordance with 
the Court's holdings in Deluca, the veteran is entitled to an 
increased evaluation, not to exceed 10 percent, for 
functional loss of the cervical spine during intermittent 
periods of exacerbation.  Also, the Board has considered 
whether a staged rating should be assigned for this issue but 
finds that it is not applicable.


4.  Entitlement to an increased evaluation for impingement 
syndrome of the right shoulder, currently evaluated as 
noncompensable.

Entitlement to service connection for right shoulder 
impingement syndrome was granted via a rating decision of 
February 1998.  An evaluation of noncompensable was assigned.  
Service medical records show a diagnosis of impingement 
syndrome, right shoulder.  The report of a VA examination, 
conducted in December 1997, shows the veteran complaining of 
anterior shoulder pain and a popping sensation with no 
history of injury.  He reported intermittent symptoms for the 
past ten years.  He reported an increase of symptoms with 
overhead work.  Physical examination showed joint tenderness 
to palpation in the right shoulder, periarticular and 
subacromial, mild.  There were no findings of weakness, 
stiffness, swelling, induration, erythema, heat, giving way, 
instability or locking.  There was no evidence of dislocation 
and no deformity.  There was no evidence of fatigability on 
motion.  The right shoulder showed a positive near and a 
positive Hawkins, measurements were noted to be 1-2+.  There 
was no drop arm and negative supraspinatus tenderness.  There 
was a negative relocation sign; negative apprehension sign; 
and a negative sulcus sign.  Range of motion was flexion of 
140 degrees active/160 degrees passive, extension 65 degrees 
active/75 degrees passive, abduction 105 degrees active/115 
degrees passive, adduction was 45 degrees active/50 degrees 
passive, internal rotation was 65 degrees active/70 degrees 
passive, external rotation was 90 degrees active/ 95 degrees 
passive.  X-ray examination showed no abnormality.  The 
diagnosis rendered was impingement syndrome, right shoulder, 
moderate, no evidence for rotator cuff tear identified.

Private medical records, dated in October 2000, show the 
veteran complaining of right shoulder pain.  He reported 
progressive right shoulder pain over a period of about two 
months related to repetitive motion.  Examination showed 
abduction of 90 degrees, and right shoulder impingement 
syndrome.  An assessment of right shoulder bicipital 
tendonitis was entered.

At his personal hearing, conducted in February 2002, the 
veteran stated that he has pain most of the time in his right 
shoulder during motion.  He reported that he experiences 
limited motion if it snaps the wrong way and that at times it 
becomes enormously painful and he is unable to lie on his 
right side.  He reported that overhead work for long periods 
causes the pain and that it goes away after a couple of 
weeks.

The RO has rated appellant's service-connected residuals of a 
dislocated right shoulder under Diagnostic Code 5203 
(impairment of clavicle/scapula).  Diagnostic Code 5203 
provides a 10 percent evaluation if there is malunion of the 
clavicle or scapula, or nonunion without loose movement.  
Nonunion with loose movement warrants a 20 percent evaluation 
as does dislocation.  The Board has considered the 
applicability of all appropriate rating codes in rating said 
service-connected right shoulder disability issue on appeal.

Diagnostic Code 5201 provides that:  A 20 percent evaluation 
may be assigned for limitation of motion of the major arm 
when motion is possible to the shoulder level.  A 30 percent 
evaluation requires that motion be limited to midway between 
the side and shoulder level.  A 40 percent evaluation 
requires that motion be limited to 25 degrees from the side.

Diagnostic Code 5200 provides that:  A 30 percent evaluation 
may be assigned for favorable ankylosis of the scapulohumeral 
joint of the major upper extremity.  Ankylosis is considered 
favorable when abduction is to 60 degrees and the individual 
can reach his/her mouth and head.  A 40 percent evaluation 
requires ankylosis that is intermediate between favorable and 
unfavorable ankylosis.  A 50 percent evaluation requires 
unfavorable ankylosis when abduction is limited to 25 degrees 
from the side.

Diagnostic Code 5202 provides that:  A 20 percent evaluation 
may be assigned for malunion of the humerus of the major 
upper extremity with moderate deformity or recurrent 
dislocation at the scapulohumeral joint with infrequent 
episodes and guarding of movement only at shoulder level.  A 
30 percent evaluation requires malunion of the humerus of the 
major upper extremity with marked deformity or recurrent 
dislocation at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  A 50 percent 
evaluation requires fibrous union of the humerus.  A 60 
percent evaluation requires nonunion of the humerus (a false, 
flail joint).  An 80 percent evaluation requires loss of the 
head of the humerus (flail shoulder).

A review of the objective evidence of record indicates that 
the veteran has a nearly normal range of motion of the right 
shoulder under normal conditions.  He experiences pain and 
functional impairment subsequent to repeated motions with the 
right shoulder and overhead work.  The Board concludes, that 
although the veteran has functional loss associated with 
additional pain and discomfort on use, and that repeated 
movement at or above the shoulder level causes pain, this 
level of disability does not warrant an increased rating of 
20 percent under Diagnostic Code 5201 and the Deluca 
principles for functional limitation of motion at the 
shoulder level.  The objective evidence of record does not 
show that this is a frequently recurring problem, however, it 
is clear that the veteran does experience some functional 
loss in the right shoulder.  The Board therefore finds that 
an analogous rating of 10 percent, under Diagnostic Code 5203 
for impairment of the clavicle or scapula, most nearly 
approximates the current level of disability.  Also, the 
Board has considered whether a staged rating should be 
assigned for this issue but finds that it is not applicable.


5.  Entitlement to an increased evaluation for GERD, 
currently evaluated as 10 percent disabling.

Service connection for GERD was granted via a rating decision 
of February 1998.  An evaluation of 10 percent was assigned.  
Service medical records indicate that the veteran was 
diagnosed with GERD in 1995 and has complaints since that 
time.  The report of a VA examination, conducted in December 
1997, shows the veteran complaining of acid regurgitations 
from his stomach, particularly at night, which tend to wake 
him.  He also complained of heartburn, which he experiences 
several times per week.

Private medical records, dated in November 1998, show the 
veteran complaining of problems with GERD.  It was noted that 
he was taking Pepcid AC, but was experiencing side effects.  
He reported that he awakens at night tasting acid.  
Assessment was GERD and possible gastritis.  It was noted 
that he had a positive H. pylori and that he had gotten 
relief in the past from Pepcid and also responded well on one 
occasion to Prilosec.

At his personal hearing, conducted in February 2002, the 
veteran reported that he did not remember the name of his 
medication for GERD.  He stated that he wakes up at night 
with burning in his throat and that he has to watch what he 
eats.

The veteran's GERD disability is currently evaluated 
analogously under Diagnostic Code 7346 for hiatal hernia.  
Pursuant to Diagnostic Code 7346, a 10 percent rating is 
warranted for hiatal hernia which is manifested by two or 
more of the symptoms necessary for a 30 percent rating, 
though of less severity.  A 30 percent evaluation requires 
persistently recurrent epigastric distress with dysphagia 
(difficult swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
(Emphasis added).  For the following reasons and bases, the 
Board finds that the objective medical evidence shows that 
the veteran has complained of heartburn and nocturnal 
regurgitation of acid, he has noted that he must watch what 
he eats and that he takes prescription medication.  These 
symptoms are not accompanied by, and do not more closely 
approximate, substernal, arm, or shoulder pain, productive of 
considerable impairment of health, as contemplated by the 
criteria for a 30 percent evaluation under Diagnostic Code 
7346.  

The Board notes that his condition continues to be 
problematic, and that it is not totally and completely 
controlled by medication.  The veteran is required to take 
medications for GERD, as well as control his eating habits, 
avoiding both large and spicy meals.  He has been advised to 
lose weight.  However, private treatment records objectively 
and clinically demonstrate symptoms largely controlled by 
medications, with few complaints.  Additionally, substernal, 
arm or shoulder pain has not been demonstrated.  Accordingly, 
the Board is of the opinion that an increased rating for his 
service- connected GERD is not in order.  Also, the Board has 
considered whether a staged rating should be assigned for 
this issue but finds that it is not applicable.


6.  Entitlement an increased evaluation for right ear hearing 
loss, currently evaluated as noncompensable.

Entitlement to service connection for right ear hearing loss 
was granted via a rating decision of February 1998.  An 
evaluation of noncompensable was assigned.  

The Board is satisfied that all relevant facts have been 
properly developed. Examinations for VA purposes have been 
performed.  The Board finds the most recent VA examination 
was adequate concerning the issue at hand, and that there is 
no indication, nor has it been contended, that there are 
relevant post-service medical records available that would 
support the veteran's claim, and are not of record.  
Therefore, no further assistance to the veteran is required.

Evaluations for defective hearing range from noncompensable 
to 100 percent, based upon organic impairment of hearing as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold as measured 
by pure tone audiometry in the frequencies of 1000, 2000, 
3000, and 4000 hertz.  The Rating Schedule establishes 11 
levels of auditory acuity, designated from level I, for 
essentially normal hearing, to level XI, for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic Codes 6100 
to 6101.  The assignment of a disability evaluation for 
hearing loss is achieved by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-210 (May 11, 
1999).  The U.S. Court of Appeals for Veterans Claims (Court) 
has held that, where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of VA to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Baker v. West, 11 Vet. 
App. 163, 168 (1998).

In this regard, the Board notes that the criteria for 
evaluating hearing impairment in effect prior to, and since 
June 10, 1999, call for the consideration of the results of 
examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests.  38 C.F.R. § 4.85.  These results are then 
charted on Table VI and Table VII, as set out in the Rating 
Schedule.  In order to establish entitlement to a compensable 
evaluation for hearing loss, it must be shown that certain 
minimum levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  The Board has compared the previous versions of Table 
VI and Table VII with the new versions of these tables, and 
finds that there has been no discernable change in them.  
Further, we note that the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe, in greater detail, 
how they are applied.

The provisions of 38 C.F.R. § 4.86, as in effect prior to 
June 10, 1999, only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  The current criteria for evaluating hearing impairment 
provide that hearing tests will be conducted without hearing 
aids.  38 C.F.R. § 4.85(a).

The provisions of 38 C.F.R. § 4.86 in effect as of June 10, 
1999, address exceptional patterns of hearing loss, when the 
puretone thresholds at 1000, 2000, 3000, and 4000 hz are each 
55 decibels or more, or when the puretone thresholds are 30 
decibels or less at 1000 hz, and 70 decibels or more at 2000 
Hz.  In these instances, the rating specialist is to 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a), (b) (as in effect on and 
after June 10, 1999).

In the present case, the Board finds the veteran's hearing 
loss of the right ear is properly evaluated as noncompensable 
under both versions of the provisions of 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (as in effect prior to and as of 
June 10, 1999).  Although the veteran has not been examined 
since the change in the regulation, the Board will give him 
the benefit of the doubt and will review the February 1998 
audiology results under the old and new rating criteria.  
However, as detailed below, the result is the same.

The report of a VA audiology test, conducted in February 
1998, shows the veteran complaining of reduced hearing in his 
right ear.  He reported that he was unable to hear anybody 
who is on his right side.  He denied tinnitus in either ear.  
The diagnosis rendered was mild to moderate high frequency 
hearing loss centered at 3000 hertz in the right ear, with 
mildly reduced speech discrimination.  No tinnitus was noted 
bilaterally.

The average puretone decibel loss for the veteran's right 
ear, achieved by adding hearing loss at 1000, 2000, 3000, and 
4000 hz and dividing by four, was 36.25.  The percent of 
discrimination was 92.  By intersecting the column in Table 
VI, for average puretone decibel loss from 0-41, with the 
line for percent of discrimination from 92 to 100, the 
resulting numeric designation for the left ear is I.  Under 
Table VI- A, the resulting numeric designation for the left 
ear is also I.  

For purposes of evaluation, a non-service-connected ear will 
be treated as service-connected only when there is total 
deafness in that non-service-connected ear.  38 U.S.C.A. § 
1160(a)(3) (West 1991); 38 C.F.R. § 3.383(a)(3); VAOPGCPREC 
32-97 (Aug. 29, 1997); Boyer v. West, 11 Vet. App. 477 
(1998).  In this case, there is no indication in the record 
on appeal that the veteran has total deafness in his right 
ear.  Therefore, this non-service-connected ear shall be 
considered normal (Level I), for purposes of computing the 
service- connected disability rating for the veteran's right 
ear.  See VAOPGCPREC 32-97 (Aug. 29, 1997).

Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the right ear and I for 
the left ear, the point of intersection on Table VII requires 
assignment of a noncompensable rating under DC 6100.

Therefore, the Board finds that the RO has applied the rating 
schedule accurately, and has taken the tenets of 38 C.F.R. § 
4.22 into account correctly.  There is no basis for the 
assignment of a higher evaluation in this case, under either 
the old or the new rating criteria.  Also, the Board has 
considered whether a staged rating should be assigned for 
this issue but finds that it is not applicable.



SERVICE CONNECTION CLAIMS

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

7.  Entitlement to service connection for a right knee 
disorder.

A review of the veteran's service medical records show 
reports of pain in the right knee in July 1982.  It was noted 
that there was a small bruise and that a popping sound was 
present.  X-ray examination was negative for fracture or sign 
of acute trauma.  The knee was stressed and sowed no 
ligamentous lesion and no sign of any cartilage lesion.  The 
impression given was a simple contusion.  Instructions were 
to ice locally, with ambulation as tolerated.

The report of a VA examination, conducted in December 1997, 
shows the veteran complaining of a painful click and lateral 
patellar pain associated with periodic falls and twists.  He 
noted no history of locking or fatigability, but did complain 
of loss of endurance.  Physical examination showed tenderness 
to palpation of the right knee, primarily lateral 
parapatellar and mildly over the medial joint line.  Exam 
demonstrated negative Apley, negative Mcmurray, negative 
Lachman, negative grind, negative sit and negative Fairbanks.  
Range of motion was from 0-138 degrees active and 145 degrees 
passive.  No pathological diagnosis was entered for the right 
knee.

Private medical records, dated from December 1997 to March 
2002, are negative for complaints of, treatment for, or 
diagnosis of a right knee disorder.  At his personal hearing, 
conducted in February 2002, the veteran complained of pain 
and swelling of the right knee during exacerbations.  He 
stated that he had no limitation of motion on a daily basis, 
but that there are times when he has to ice his knee because 
of something he has done, such as running or going for a 
walk.  He reported that walking on uneven terrain in the 
mountains bothers his knees.  

The objective medical evidence of record fails to show a 
diagnosis of a chronic right knee disability.  The Board 
therefore concludes that a grant of service connection for 
such disorder is not currently warranted.


8.  Entitlement to service connection for a left knee 
disorder.

A review of the veteran's service medical records is negative 
for complaints of, treatment for, or diagnosis of a left knee 
disorder.  The report of a VA orthopedic examination, 
conducted in December 1997, shows the veteran complaining of 
left knee pain, specifically medial and lateral joint line 
pain.  There was no evidence of click sensation.  He reported 
periodic falls.  He gave no history to suggest weakness, 
swelling, induration, erythema or heat.  He noted no history 
of locking or fatigability, but he did complain of loss of 
endurance.  

Physical examination showed negative Apley, negative 
Mcmurray, negative Lachman, negative grind, negative sit, and 
negative Fairbanks.  He had joint tenderness to palpation 
diffusely on the medial and lateral joint lines.  There were 
no findings of weakness, stiffness, swelling, induration, 
erythema, heat, giving way, instability or locking.  Range of 
motion of the left knee was from 0-134 degrees active/140 
degrees passive.  X-ray examination revealed no abnormality.

Private medical records, dated from December 1997 to March 
2002, are negative for complaints of, treatment for, or 
diagnosis of a left knee disorder.  At his personal hearing, 
conducted in February 2002, the veteran complained of pain 
and swelling of the left knee during exacerbations.  

The objective medical evidence of record fails to show a 
diagnosis of a chronic left knee disability.  The Board 
therefore concludes that a grant of service connection for 
such disorder is not currently warranted.



9.  Entitlement to service connection for a right ankle 
disorder.

A review of the veteran's service medical records is negative 
for evidence of treatment for a right ankle disability.  
Treatment notes from May 1984 identify treatment for an ankle 
injury, however, it is not identified as right or left.  It 
was noted that the veteran twisted his ankle stepping out of 
a truck.  Examination showed small swelling, and it was noted 
that it hurt when the veteran walked.  

The report of a VA examination, conducted in December 1997, 
shows the veteran reporting a history of two severe sprains 
of the right ankle after which he was required to use 
crutches.  He complained of symptoms of intermittent pain and 
stiffness.  Physical examination showed negative cotton 
instability and no instability to anterior-posterior drawer 
testing.  Range of motion was flexion of 50 degrees active/55 
degrees passive; extension measured 18 degrees active/25 
degrees passive (dorsiflexion); pronation was 20 degrees 
active/22 degrees passive; supination was 30 degrees 
actvie/35 degrees passive.  X-ray examination was normal.  
The assessment was no pathological diagnosis.  

The objective medical evidence of record fails to show a 
current diagnosis of a chronic right ankle disability.  The 
Board therefore concludes that a grant of service connection 
for such disorder is not currently warranted.


10.  Entitlement to service connection for a left ankle 
disorder.

A review of the veteran's service medical records is negative 
for evidence of treatment for a left ankle disability.  
Treatment notes from May 1984 identify treatment for an ankle 
injury, however, it is not identified as right or left.  It 
was noted that the veteran twisted his ankle stepping out of 
a truck.  Examination showed small swelling, and it was noted 
that it hurt when the veteran walked.  

The report of a VA examination, conducted in December 1997, 
shows the veteran giving a history of a severe sprain on one 
occasion which required crutch ambulation and a wrap.  He 
complained of intermittent pain and stiffness.  He reported 
no history to suggest weakness, swelling, induration, 
erythema, or heat.  He did complain of loss of endurance.

Physical examination showed negative cotton instability and 
no instability to anterior-posterior drawer testing.  Range 
of motion was flexion of 50 degrees active/55 degrees 
passive, extension was 18 degrees active/24 degrees passive 
(dorsiflexion), pronation measured 20 degrees active/25 
degrees passive, supination measured 30 degrees active/35 
degrees passive.  X-ray examination showed no abnormality.  
Diagnosis was no pathological diagnosis.

The objective medical evidence of record fails to show a 
current diagnosis of a chronic left ankle disability.  The 
Board therefore concludes that a grant of service connection 
for such disorder is not currently warranted.

11.  Entitlement to service connection for arthritis of the 
bilateral hands.

A review of the veteran's service medical records fails to 
indicate treatment for, or a diagnosis of, arthritis of the 
bilateral hands, however, several instances of subjective 
complaints were noted.  The report of a VA examination, 
conducted in December 1997, shows the veteran complaining of 
multiple joint aches and popping sensation, altered grip and 
a previous jam injury of the right index finger.  He reported 
feeling weakness, stiffness and swelling on a periodic basis 
of all the joints of both hands.  He denied any induration, 
erythema, heat, instability, locking or triggering, and 
reported no fatigability.  He complained of some loss of 
endurance due to periodic episodes of aching.  He had no 
history of dislocation or subluxation to the finger joints.  
He stated that his symptoms are increased by exposure to cold 
and increased activities and reported that he experiences an 
approximately 50-60% increased functional impairment or 
limitation of motion during the exacerbation.

Physical examination showed no tenderness, weakness, 
stiffness, swelling, induration, erythema, heat instability 
triggering, subluxation, dislocation, deformity and no 
painful range of motion or fatigability of motion.  He had no 
functional deficit of the hand as a unit.  The diagnosis was 
mild joint arthritis, degenerative, clinical diagnosis only 
with no radiographic changes, involving all digits of both 
hands.  

The Board concludes that, although the veteran's service 
medical records are negative for treatment for or diagnosis 
of arthritis of the hands, the veteran's inservice complaints 
regarding his hands, combined with a diagnosis of mild joint 
arthritis of the hands so soon after his separation indicates 
that this disability arose during the veteran's active 
military service.  A grant of service connection for 
arthritis of the bilateral hands is in order.

12.  Entitlement to service connection for a 
temporomandibular joint disability.

A review of the veteran's service medical records shows 
treatment notes dated in January 1984, with the veteran 
giving a history of a jaw dislocation five years prior.  He 
complained of a painful range of motion of the jaw.  The 
report of a VA dental examination, conducted in December 
1997, shows the veteran reporting a history of a clicking in 
both TMJ without pain.  He stated he could think of no cause 
for this.  Examination showed clicking on opening and closing 
of both TMJ.  There was no pain.  The muscles of mastication 
were palpated without pain.  No problems were noted in 
everyday function.  Diagnosis was TMD with internal 
derangement, anterior disc displacement with reduction from 
unknown causes.

The veteran served on active duty from September 29, 1975 to 
August 21 1978, from September 29, 1978 to July 1985, and 
from March 1986 to September 1997.  The veteran's service 
medical records do not contain evidence of an injury which 
led to a TMJ disability, however, as the veteran served on 
active duty for twenty years, the Board concludes that it is 
more likely than not that this disability arose during 
service.  The most recent VA examination was conducted very 
shortly after the veteran separated from service.  Service 
medical records show him giving a history of jaw dislocation 
during service.  The Board finds that a grant of service 
connection for a TMJ disorder is appropriate.


ORDER

Entitlement to an increased evaluation, in excess of 20 
percent, for a lumbar spine disability is denied.
Entitlement to an increased evaluation, not to exceed 10 
percent, for a thoracic spine disability is granted, subject 
to the controlling laws and regulations governing monetary 
benefits.
Entitlement to an increased evaluation, not to exceed 10 
percent, for a cervical spine disability is granted, subject 
to the controlling laws and regulations governing monetary 
benefits.
Entitlement to an increased evaluation, not to exceed 20 
percent, for right shoulder impingement with rotator cuff 
tear is granted, subject to the controlling laws and 
regulations governing monetary benefits.
Entitlement to an increased evaluation, in excess of 10 
percent, for gastroesophageal reflux disease, with small 
hiatal hernia is denied.
Entitlement to an increased, compensable, evaluation for 
right ear hearing loss is denied.
Entitlement to service connection for a chronic right knee 
disability is denied.
Entitlement to service connection for a chronic left knee 
disability is denied.
Entitlement to service connection for a chronic right ankle 
disability is denied.
Entitlement to service connection for a chronic left ankle 
disability is denied.
Entitlement to service connection for arthritis of the 
bilateral hands is granted.
Entitlement to service connection for a temporomandibular 
joint disability is granted.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

